Citation Nr: 1026399	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for organic heart disease with 
congenital heart disease with septal defect correction, currently 
rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

On his VA Form 9 that was received in March 2009, the Veteran 
indicated that he wanted a hearing before the Board in 
Washington, DC.  Later in March 2009, he wrote that he wanted 
either a Travel Board hearing at the RO or a videoconference 
hearing, whichever could be scheduled sooner.  A videoconference 
hearing was scheduled in July 2009.  However, the Veteran did not 
report for the scheduled hearing.  No motion for a new hearing, 
presenting good cause for failing to appear, has been received.  
Therefore, the Veteran's hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2009).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record shows that the Veteran has been afforded three VA 
compensation examinations during the course of his appeal, in 
July 2007, June, 2008, and December 2008.  Only the June 2008 
examiner had an opportunity to review the claims file in 
conjunction with the examination.  The symptoms reported by those 
examiners varied; some examiners indicated that the Veteran was 
asymptomatic, others noted that he complained of fatigue and 
dyspnea on exertion.  At the time of the July 2007 examination, 7 
to 9 metabolic equivalents (METs) was reported.  Although an 
evaluation was scheduled in June 2008, the Veteran did not report 
for the examination; the examiner estimated his METs status at 
4.0.  

In March 2009, the case was forwarded for an objective METs 
measurement, because the examiner in June 2008 had provided only 
an estimate of the Veteran's METs ability, and that estimate was 
significantly less than had been measured on examination in 
July 2007.  The request noted that the Veteran had been homeless, 
but was now living with his sister.  The request indicated that 
an estimate of the Veteran's METs status and ejection fraction 
should not be provided unless objective measurements could not 
practically be done, in which case, the examiner was to provide 
the reason for the inability to obtain objective measurements.  

The examiner who received the file in March 2009 noted that the 
Veteran had previously been very unreliable in keeping medical 
appointments secondary to continued substance abuse (alcohol, 
marijuana, and cocaine) and that his current homeless status 
further aggravated his unreliability, the March 2009 examiner 
asked the RO to accept an estimate of the Veteran's METs status, 
based on a review of the available medical evidence.  An 
objective examination of the Veteran was not scheduled.  The 
examiner again provided only an estimate of his METs status, 
apparently based solely on a review of the claims file.  

Further, the Veteran's wife wrote in July 2009 that she and the 
Veteran were now living together "as a family."  Therefore, 
because the Veteran appears no longer to be homeless and 
considering the previous widely differing reports of the 
Veteran's METs status, the Veteran must be scheduled for a VA 
compensation examination, to include an objective METs 
measurement, as requested in March 2009.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence in support of his 
claim for a rating in excess of 10 percent for 
organic heart disease with congenital heart 
disease with septal defect correction, including 
the VA 


Medical Centers in Little Rock and Memphis.  The 
RO must then obtain copies of the related 
records that are not already in the claims file.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is unable 
to obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; 
(c) describe any further action to be taken by 
the RO with respect to the claim; and (d) that 
he is ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

2.  After the above development has been 
completed, the must be scheduled for a VA 
examination to determine the current severity of 
his service-connected heart disorder.  The 
claims file must be reviewed by the examiner in 
conjunction with the examination, including the 
reports of prior examinations and testing.  All 
pertinent symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  The 
Veteran's workload capacity expressed in terms 
of METs as measured by exercise testing; if 
exercise testing cannot be done for medical 
reasons, the examiner must provide the reason as 
to why such an objective measurement cannot be 
obtained, as well as an estimation of the level 
of activity express in METs supported by 
specific examples, such as slow stair climbing 
or shoveling snow, that results in dyspnea, 
fatigue, angina, dizziness or syncope.  The 
examiner must also report the veteran's left 
ventricular ejection fraction; whether the 
Veteran has had more than one episode of acute 


congestive heart failure in the past year; and 
whether there is evidence of hypertrophy or 
dilatation on electrocardiogram, echocardiogram, 
or x-ray examination.  All opinions should be 
supported by adequate rationale.  If the 
examiner cannot provide the requested opinion 
without resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to report 
for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for the aforementioned 
examinations, documentation must be obtained and 
associated with the Veteran's claims file that 
shows that notice scheduling the examinations 
was sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file that 
indicates whether any notice that was sent was 
received or returned as undeliverable.  

4.  Once the above actions have been completed, 
and any other development the RO deems 
necessary, the RO must readjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  If 
any benefit remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal must 
be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

